As filed with the Securities and Exchange Commission on March 8, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-21675) WY Funds (Exact name of registrant as specified in charter) 5502 N. Nebraska Avenue, Tampa, Florida, 33604 (Address of principal executive offices) (Zip code) Mitchell York Wertz York Capital Management Group LLC 5502 N. Nebraska Avenue, Tampa, Florida, 33604 (Name and address of agent for service) 813-238-4800 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2011 Date of reporting period:12/31/2011 Item 1. Reports to Stockholders. Annual Report December 31, 2011 Fund Adviser: Wertz York Capital Management Group, LLC 5502 North Nebraska Avenue Tampa, FL 33604 Toll Free: 866-319-3655 Must be preceded or accompanied by a prospectus. Please read it carefully before investing. Management Discussion and Analysis (Unaudited) Investment Results – Period Ended December 31, 2011 As indicated by the following tables, the Core Fund Class I returned -0.26% for the fiscal year 2011 and Class Y returned 0.05%. Both share classes (the Fund) underperformed the 1-Year Constant Maturity Treasury Index; Class I by 44 basis points and Class Y by 13 basis points (a basis point is equal to 1/100th of 1%). The majority of the underperformance is explained by two factors. The first was the record low interest rate environment resulting in the Core Fund’s yield declining throughout the fiscal year. The second was that management used derivatives to hedge against a decline in the value of longer-term securities if interest rates rose. As U.S. Government bonds rallied throughout the year, this interest rate hedge performed poorly. Combined, the Fund’s yield was not sufficient to offset the impact of the interest rate hedge on the Fund’s net asset value. Management’s outlook for 2012 is for interest rates to remain flat for all maturities across the yield curve, as the Federal Reserve has indicated there will be no changes to its accommodative interest rate policy through 2014. Annualized Rates of Return (I - Class) As of 12/31/2011 Time Period 1-YR CMT** The Fund (I Shares) 1 Year (2011) 0.18% -0.26% 5 Year (2011) 1.43* 2.41% Inception-to-Date (01/09/2002) 2.08% 2.38% Gross expense ratio: 1.38%1Net expense ratio: 0.77%1(after Adviser waiver of 0.61%) The advisor has contractually agreed to waive fees and/or reimburse expenses through April 2012 Annualized Rates of Return (Y - Class) As of 12/31/2011 Time Period 1-YR CMT** The Fund (Y Shares) 1 Year (2011) 0.18% 0.05% Inception-to-Date (05/01/2007) 1.18% 2.52% Gross expense ratio: 1.38%1Net expense ratio: 0.57%1(after Adviser waiver of 0.81%) The advisor has contractually agreed to waive fees and/or reimburse expenses through April 2012 1 The gross expense ratio and net expense ratio for each class are for fiscal year ended 12/31/10, as disclosed in the Fund’s prospectus and may differ from the 2011 results presented in the financial highlights section of this report. The gross expense ratio and net expense ratio for the I-class and Y-class include 0.05% of interest expense that the Fund incurred during 2010. The net expense ratio less the interest expense for the I-class is 0.72 % and for the Y-class is 0.52% for 2010. THE PERFORMANCE QUOTED REPRESENTS PAST PERFORMANCE, WHICH DOES NOT GUARANTEE FUTURE RESULTS. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or redemptions of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-319-3655. Class Y shares impose a 1.00% redemption fee on shares redeemed within 120 days or less of purchase. Performance data does not reflect the redemption fee. If it had, returns would be lower. * Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The 1-Year Constant Maturity Treasury Index is an unmanaged index of US Treasury bonds that assumes reinvestment of all distributions and excludes the effect of taxes and fees. You cannot invest directly in an index. 2 Mutual fund investing involves risk.Principal loss is possible.Debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. The Fund may employ hedging strategies that include the use of options, futures, and derivatives, which involve additional risks such as volatility, illiquidity, and potential for loss. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The Core Fund is distributed by Quasar Distributors, LLC. 3 THE CORE FUND COMPARISON WITH INDEX (Unaudited) DECEMBER 31, 2011 Class I Shares: Class Y Shares: 4 THE CORE FUND EXPENSE EXAMPLE DECEMBER 31, 2011 (Unaudited) As a shareholder of the Fund, you incur two types of costs: direct costs, such as wire fees; and indirect ongoing costs, including management fees and other Fund operating expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. This example is based on an investment of $1,000 invested at the beginning of the period and held for the six month period of July 1, 2011 through December 31, 2011. Actual expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested at the beginning of the period, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical example for comparison purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any direct costs, such as wire fees or low balance fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these direct costs were included, your costs would be higher. Expenses Paid During Period* Beginning Ending July 1, 2011 Account Value Account Value Through July 1, 2011 December 31, 2011 December 31, 2011 Actual - Class I Hypothetical (5% return before expenses) Actual - Class Y Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.87% for Class I and 0.67% for Class Y, which is net of any expenses paid indirectly, multiplied by the average account value over the period, multiplied by 184 days/365 days (to reflect the one-half year period). The Fund’s ending account value on the first line in the table is based on its actual total return of (0.52%) for Class I and (0.42%) for Class Y for the six-month period of July 1, 2011 to December 31, 2011. 5 THE CORE FUND FUND PROFILE DECEMBER 31, 2011 Asset Allocation (% of Net Assets) U.S. Government & Agency Obligations % Municipal Bonds % Short Term Investments % Other Assets in Excess of Liabilities % Total Net Assets % 6 THE CORE FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2011 Principal Fair Amount Value MUNICIPAL BONDS -3.67% Pennsylvania - 3.67% Pennsylvania State Higher Education Assistance Agency 0.694%, 5/1/2046 (a)(b)(c) $ $ Pennsylvania State Higher Education Assistance Agency 0.927%, 6/1/2047 (a)(b)(c) TOTAL MUNICIPAL BONDS (Cost $7,700,000) U.S. GOVERNMENT & AGENCY OBLIGATIONS -82.59% FHLB - 16.75% 0.787%, 06/11/2015 (a) 1.285%, 04/15/2025 (a) 5.250%, 12/11/2020 (b) 5.750%, 06/12/2026 (b) 4.805%, 08/20/2015 5.250%, 09/15/2017 FHLMC - 15.98% 0.920%, 12/12/2014 3.000%, 02/24/2020 3.525%, 09/30/2019 5.680%, 02/03/2027 Pool E01489, 4.50%, 11/01/2018 Pool 1B1691, 4.623%, 05/01/2034 (a) Pool 781955, 4.82%, 05/01/2034 (a) Pool G12402, 5.00%, 11/01/2021 Pool C90779, 5.00%, 01/01/2024 Pool G30284, 5.00%, 02/01/2026 Pool N3-1477, 5.00%, 01/01/2038 Pool G12785, 5.50%, 08/01/2017 Pool G11759, 5.50%, 12/01/2018 Pool G13161, 5.50%, 05/01/2023 Pool 847661, 5.762%, 12/01/2036 (a) Pool 1G2084, 5.786%, 08/01/2037 (a) Pool 1N1628, 5.82%, 06/01/2037 (a) Pool C91000, 6.00%, 11/01/2026 Pool D97199, 6.00%, 02/01/2027 Pool G30360, 6.00%, 10/01/2027 Series 3726, 2.00%, 08/15/2020 Series 2776, 4.00%, 01/15/2034 Series 3070, 4.50%, 10/15/2018 Series 2863, 4.50%, 09/15/2019 Series 2827, 4.50%, 01/15/2023 Series 3499, 4.50%, 08/15/2036 Series 2542, 5.00%, 12/15/2017 The accompanying notes are an integral part of these financial statements. 7 Principal Fair Amount Value FHLMC - 15.98% (Continued) Series 3128, 5.00%, 10/15/2027 $ $ Series 3187, 5.00%, 02/15/2032 Series 2941, 5.00%, 05/15/2033 Series 3414, 5.00%, 12/15/2036 Series 3349, 6.00%, 09/15/2036 FNMA - 45.93% 0.37%, 10/27/2014 (a) 0.46%, 11/21/2014 (a) 0.50%, 10/24/2014 0.50%, 09/27/2016 1.00%, 09/02/2014 1.00%, 09/14/2015 1.40%, 09/28/2016 3.00%, 09/01/2016 3.00%, 06/27/2019 5.45%, 10/18/2021 (b) 6.00%, 04/18/2036 (b) Pool 802854, 4.24%, 12/01/2034 (a) Pool 851297, 4.31%, 09/01/2035 (a) Pool 826046, 4.32%, 07/01/2035 (a) Pool 254720, 4.50%, 05/01/2018 Pool 725647, 4.50%, 07/01/2019 Pool 255547, 4.50%, 01/01/2020 Pool 745392, 4.50%, 12/01/2020 Pool 735529, 4.73%, 08/01/2034 (a) Pool 254510, 5.00%, 11/01/2017 Pool 254631, 5.00%, 02/01/2018 Pool 555545, 5.00%, 06/01/2018 Pool 357413, 5.00%, 07/01/2018 Pool 254985, 5.00%, 11/01/2023 Pool 257163, 5.00%, 04/01/2028 Pool 843024, 5.141%, 09/01/2035 (a) Pool 254192, 5.50%, 02/01/2022 Pool 255182, 5.50%, 04/01/2024 Pool 257164, 5.50%, 04/01/2028 Pool 257239, 5.50%, 06/01/2028 Pool AA3303, 5.50%, 06/01/2038 Pool 889634, 6.00%, 02/01/2023 Pool 256752, 6.00%, 06/01/2027 Pool 256962, 6.00%, 11/01/2027 Pool 256651, 6.00%, 03/01/2037 Pool 941676, 6.00%, 05/01/2037 Pool 256890, 6.00%, 09/01/2037 Pool 256946, 6.50%, 10/01/2027 Series 2010-116, 2.00%, 08/25/2020 Series 2011-33, 3.00%, 02/25/2038 Series 2010-149, 3.50%, 11/25/2040 Series 2010-15, 4.00%, 03/25/2039 Series 2008-51, 4.50%, 11/25/2022 Series 2004-28, 4.50%, 01/25/2034 Series 2009-3, 5.00%, 01/25/2049 Series 2007-B2, 5.50%, 12/25/2020 Series 2007-42, 5.50%, 01/25/2036 Series 2006-126, 5.50%, 04/25/2036 Series 2001-64, 6.00%, 11/25/2016 The accompanying notes are an integral part of these financial statements. 8 Principal Fair GNMA – 3.93% Amount Value Pool 80965, 4.625%, 07/20/2034 (a) $ $ Pool 82212, 5.00%, 11/20/2038 (a) Pool 4362, 5.00%, 02/20/2039 Pool 80701, 5.375%, 06/20/2033 (a) Pool 80825, 5.50%, 02/20/2034 (a) Pool 686743, 5.50%, 05/20/2038 Series 2010-113, 2.50%, 02/16/2040 Series 2008-6, 4.25%, 09/20/2037 Series 2010-14, 4.50%, 02/16/2040 Series 2003-97, 5.00%, 5/20/2033 TOTAL U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost $166,338,639) Shares Fair Value SHORT TERM INVESTMENTS -13.26% Money Market Funds -13.26% Fidelity Institutional Prime Money Market Portfolio, 0.17% (d) Morgan Stanley Institutional Liquidity Fund - Government Portfolio, 0.03% (d) Morgan Stanley Institutional Liquidity Funds - Prime Portfolio, 0.12% (d) TOTAL MONEY MARKET FUNDS (Cost $27,788,659) Total Investments (Cost $201,827,298) -99.52% Other Assets in Excess of Liabilities - 0.48% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate securities, the coupon rate shown is the effective interest rate as of December (b) Securities for which market quotations are not readily available are valued at fair value determined by the Adviser and compared to independent third party sources. Such values are approved on a quarterly basis by the Board of Trustees. The total fair value of such securities at December 31, 2011 is $48,198,500 which represents 23.00% of total net assets. (c) Illiquid security, a security may be considered illiquid if it lacks a readily available market. As of December 31, 2011 the value of these investments was $7,700,000 or 3.67% of total net assets. (d) The rate listed is the fund's 7-day yield as of December 31, 2011. The accompanying notes are an integral part of these financial statements. 9 THE CORE FUND SCHEDULE OF SHORT FUTURES CONTRACTS DECEMBER 31, 2011 Number Unrealized of Contracts Depreciation U.S. Treasury 10-Year Note Futures Contract Expiring March 2012 (Underlying Face Amount at Fair Value $29,503,125) $ ) As of December 31, 2011, margin deposits of $378,000 have been pledged in connection with open short futures contracts, a portion of which represents the required initial margin deposit on open short futures contracts. The accompanying notes are an integral part of these financial statements. 10 THE CORE FUND STATEMENT OF ASSETS AND LIABILITIES AS OF DECEMBER 31, 2011 Assets: Investments, at fair value (cost: $201,827,298) $ Cash Receivables: Securities sold Capital shares purchased Interest Other receivables Deposit at broker Prepaid expenses Total Assets Liabilities: Distributions payable Payable for variation margin on futures contracts Advisory fees Trustee fees Accrued expenses Total Liabilities Net Assets $ Net Assets consist of: Paid-in capital Accumulated undistributed net investment loss Net accumulated realized loss on investments ) Net unrealized appreciation (depreciation) on: Investments Futures contracts ) Net Assets $ Class I Net Assets $ Shares outstanding (Unlimited number of shares of beneficial interest authorized) Net Asset Value, offering and redemption price per share ($5,368,504 / 570,323 shares) $ Class Y Net Assets $ Shares outstanding (Unlimited number of shares of beneficial interest authorized) Net Asset Value, offering and redemption price per share ($204,183,969 / 21,679,461 shares) $ The accompanying notes are an integral part of these financial statements. 11 THE CORE FUND STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2011 Investment Income: Interest $ Total Investment Income: Expenses: Investment advisory fees (See Note 5) Service fees (See Note 5) Class I 9 ,347 Class Y Legal expenses Trustee expenses Compliance officer compensation fees Insurance expenses Audit expenses Interest expense Other expenses Total Expenses: Expenses waived and reimbursed (See Note 5) Class I ) Class Y ) Total Waivers: ) Total Net Expenses: Net investment income Realized and unrealized gain (loss) on investments: Net realized gain (loss) on transactions from: Investments ) Purchased options ) Written options contracts Futures contracts ) Net change in unrealized appreciation (depreciation) on transactions from: Investments Purchased options Futures contracts ) Net realized and unrealized gain(loss) on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 12 THE CORE FUND STATEMENTS OF CHANGES IN NET ASSETS For the For the Year Ended Year Ended December 31, 2011 December 31, 2010 Increase (Decrease) in Net Assets Operations: Net investment income $ $ Net realized gain (loss) on investments ) ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations 4 9,814 Distributions to shareholders from: Net investment income - Class I ) ) Net investment income - Class Y ) ) Total distributions ) ) Capital Share Transactions: Shares sold: Class I Class Y Shares reinvested: Class I Class Y 3 ,494,313 Shares redeemed: Class I ) ) Class Y ) ) Increase (decrease) in net assets from capital share transactions ) Total increase (decrease) in net assets ) Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $ Share Transactions: Shares sold: Class I Class Y Shares reinvested: Class I Class Y Shares redeemed: Class I ) ) Class Y ) ) Net increase (decrease) from share transactions ) The accompanying notes are an integral part of these financial statements. 13 THE CORE FUND STATEMENT OF CASH FLOWS FOR THE YEAR ENDED DECEMBER 31, 2011 Increase (decrease) in cash Cash flows from operating activities: Net increase in net assets from operations $ Adjustments to reconcile net increase (decrease) in net assets from operations to net cash from operating activities: Purchases of investment securities ) Proceeds from disposition of investment securities Sale of short term investment securities, net Accretion of discount/amortization of premium, net Decrease in deposits with brokers for futures Increase in receivable for securities sold ) Decrease in interest receivable Decrease in other receivables Decrease in prepaid expenses ) Decrease in payable for variation margin ) Decrease in accrued advisory fees ) Increase in accrued expenses Unrealized appreciation on investment securities and options ) Net realized loss on investment securities Net realized loss on options Net cash provided by operating activities Cash flows used in financing activities: Proceeds from shares sold Payment on shares redeemed ) Distributions paid in cash )) Net cash used in financing activities Net increase in cash Cash: - Beginning balance $ Ending balance Supplemental information: Cash paid for interest expense $ Noncash financing activity - reinvestment of dividend distributions $ The accompanying notes are an integral part of these financial statements. 14 THE CORE FUND FINANCIAL HIGHLIGHTS PER SHARE DATA (FOR A SHARE OUTSTANDING THROUGHOUT EACH YEAR) CLASS I For the For the For the For the For the Year Ended Year Ended Year Ended Year Ended Year Ended December 31, 2011 December 31, 2010 December 31, 2009 December 31, 2008 December 31, 2007 Net Asset Value, Beginning of Year $ Investment Operations: Net investment income Net realized and unrealized gain/(loss) on investments ) ) (a) ) Total from investment operations ) Distributions from: Net investment income ) Total distributions ) Net Asset Value, End of Year $ Total Return -0.26 % Ratios/Supplemental Data Net assets, end of period (in 000's) $ Ratio of expenses to average net assets: Before fee waiver (Including interest expense) % Before fee waiver (Excluding interest expense) % After fee waiver (Including interest expense) % After fee waiver (Excluding interest expense) % Ratio of net investment income to average net assets: Before fee waiver % After fee waiver % Portfolio turnover rate 78
